Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00398-CV

                   IN THE INTEREST OF F.A.L. III and J.E.A., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01098
                     Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Counsel’s motion to withdraw is DENIED. Appellant is indigent; no costs are taxed in this appeal.

       SIGNED October 31, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice